Title: From Benjamin Franklin to Anthony Todd, 2 September 1764
From: Franklin, Benjamin
To: Todd, Anthony


Sir
Philada. Sept. 2. 1764
We have just receiv’d some important News from Presqu’isle on Lake Erie, which it is my Duty to take this first Opportunity of communicating thro’ you to his Majesty’s Postmaster General.
The Public Papers, before this can come to hand, will have inform’d you, that Sir William Johnson had held a Treaty at Niagara, and concluded a Peace with all the Indian Nations or Tribes that were at War with us, the Delawares, Shawanese, and other Ohio Indians excepted, who had haughtily refused to send Deputies to the Congress. We were much concern’d to hear of their standing out, as by their Situation they were most capable of injuring this and the neighbouring Provinces, and had actually committed all the late Ravages on the Frontiers of Pensilvania and Virginia. But those People being inform’d, that Col. Bouquet from this Province with 1000 of our Provincials, besides Regulars, was on his March towards their Country; and that Col. Bradstreet, with a considerable Force of Regulars, and New York and New Jersey Provincials was advancing along the Back of their Territories by Lake Erie, they suddenly chang’d their Resolution of continuing the War, and sent ten of their principal Men as Deputies, who met Col. Broadstreet at Presqu’isle, and in the most submissive Manner acknowledg’d their Fault in commencing this War on the English without the least Cause or Provocation, and humbly begg’d for Mercy and Forgiveness, and that a Peace might be granted them. The Colonel, after severely reproving them, granted them Peace on the following Terms,
1. That all the Prisoners now in their Country should be immediately collected, and delivered up to him at Sandusky within 25 Days; none to remain among them under any Pretence of Marriage, Adoption or otherwise; and the Unwilling to be forc’d away.
2. That they should cede to the English, and renounce for ever all Claim to the Posts or Forts now or late in our Possession in their Country. And that we should be at Liberty to erect as many new Forts or Trading Houses as we pleased, wherever we thought them necessary for Security of our Trade: And that round each Fort now or hereafter to be built, they should cede to us forever as much Land as a Cannon could throw a Shot over, to be cultivated by our People for the more convenient furnishing Provisions to the Garrison.
3. That in Case any one of the Tribes should hereafter renew the War against the English, the others should join us in reducing them and bringing them to Reason. And that particular Murderers hereafter given up to preserve Peace, should be tried by the English Law, the Jury to be half Indians of the same Nation with the Criminal.
4. That Six of the Deputies should remain with him as Hostages, till the Prisoners were restor’d, and these Articles confirmed.
These Terms were thankfully accepted and signed by the Deputies with their Marks as usual; they declaring themselves fully authorized for that purpose by the Shawanese, Delawares, Hurons of Sandusky, and the other Tribes inhabiting the Plains of Scioto, and all the Countries between Lake Erie and the Ohio.
The other four Deputies with an English Officer and an Indian, were immediately dispatch’d to acquaint the Nations with what had pass’d, and inform them that the Colonel would not discontinue his March but proceed to Sandusky, where he expected their Chiefs would meet him and ratify the Treaty; otherwise they should find two Armies of Warriors in their Country, and no future Proposals of Peace would be hearkned to, but they should be cut off from the Face of the Earth.
If this Peace holds, it will be very happy for these Colonies. We only apprehend, that the Savages, obtaining a Peace so easily, without having suffered the Chastisement they deserved for their late Perfidy, and without being oblig’d to make any Restitution or Satisfaction for the Goods they robb’d our Merchants of, and the Barbarities they committed (except the Cession of those small Tracts round Forts) will more readily incline to renew the War on every little Occasion.
Be pleased to present my Dutyful Respects to the Post-master General; and believe me, with much Esteem, Sir, Your most obedient humble Servant
B Franklin
Antho. Todd Esqr
 
Endorsed: Copy of a Letter from Deputy Post Master of North America to Mr Todd.
In Mr Todds of the 13 Octr 1764.
